                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON

RICARDO CORTEZ WHEELER,

               Plaintiff,                                            Civ. No. 6:19-cv-1866-MK

       v.                                                                              ORDER

JOHN SERBU JUVENILE JUSTICE
CENTER; et al.

            Defendants.
_____________________________

MCSHANE, Judge:

       Magistrate Judge Mustafa Kasubhai filed a Findings and Recommendation (#7), and the

matter is now before this court. See 28 U.S.C. § 636(b)(1)(B), Fed. R. Civ. P. 72. Although

neither party filed objections, I reviewed the legal principles de novo. United States v. Bernhardt,

840 F.2d 1441, 1445 (9th Cir. 1998). I find no error and conclude the report is correct.

Magistrate Judge Kasubhai’s Findings and Recommendation (#7) is adopted. This action is

DISMISSED, without prejudice.

IT IS SO ORDERED.

       DATED this 31st day of March, 2020.

                                              _______/s/ Michael J. McShane________
                                                      Michael McShane
                                                  United States District Judge




1 – ORDER
